September 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      STEVE MCCRORY, D/B/A MCCRORY & ASSOCIATES, Appellant

NO. 14-12-00752-CV                          V.

  KRISTEN M. HENDERSON AND TEXAS WORKFORCE COMMISSION,
                            Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Kristen M.
Henderson and Texas Workforce Commission, signed July 23, 2012, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Steve McCrory, d/b/a McCrory & Associates, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.